—In an action to recover damages for personal injuries, etc., defendant and third-party plaintiff Woodward Warehouse and Transport Corp. appeals from so much of an order of the Supreme Court, Kings County (Spodek, J.), dated January 11, 1985, as granted plaintiffs’ application to subpoena Serge MacGuffie, a former employee of appellant.
Order affirmed, insofar as appealed from, with costs.
Under the circumstances herein, Special Term properly granted the plaintiffs’ application to subpoena Serge MacGuffie, a former employee of appellant, for the purpose of deposing him as a nonparty witness.
The appellant’s objection to the further deposition of its former employee on the ground that the plaintiffs had already served a certificate of readiness in May of 1982 lacks merit. After the appellant commenced third-party proceedings, the case was marked off the calendar specifically to allow for the completion of discovery with respect to the issues raised by the third-party complaint. Mollen, P. J., Thompson, Brown and Lawrence, JJ., concur.